Title: To Benjamin Franklin from James Brehon, July 1778
From: Brehon, James
To: Franklin, Benjamin


May it please your Excellency
Forton, July. 1778
Having addresed you twice before which I imagine have never reached you from my receiving no Answer and nothing but distress could have induced me to trouble you so often which distress has indeed of late been allevated in a great Measure by the Generosity of the British People which I believe you have already been informed of and the sums which the [they] so generously Voted for our Support is as we are Informed almost expend’d owing to the great number of other Prisoners added to our number since that time, and our former distress begins to stare us and we already anticipate the horrors of our former situation, and In order to remedy in Some measure the wants which I am likely to feel I make bold to demand of you a small sum of Money which I should not do were I not intitled thereto by being in the Continental Service as you are already Informed by a list carried over by Mr. Thornton from hence and the Number of Prisoners committed Since his departure amount to 78 Amoungst which is Capt. Hindman of the Cont. Ship Alfred and four of his Officers which Joyned to the four of us belonging to the Hornet are all the Continental Officers which are in this Prison.
From your Natural Love of the rights and Liberties of Mankind and your well know Sympathy for those who tho Unfortunate are still Suffering in the Same glorious Cause by which you are Animated will I hope Influence you to grant the Assistance which I write for which will be allways Acknowledged as an Eternal Obligation and Chearfully Allowed in Account by your Excellencies Most Obedient Humble Servant
Jams Brehon
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Paris
Notation: Brehon Prisoner
